 



IMAX CORPORATION
EXHIBIT 10.30
     THIS FOURTH AMENDMENT TO THE LOAN AGREEMENT is made as of and with effect
the 5th day of December, 2007.
BETWEEN:
IMAX CORPORATION
(“Borrower”)
- and -
WACHOVIA CAPITAL FINANCE CORPORATION (CANADA)
(formerly, CONGRESS FINANCIAL CORPORATION (CANADA))
(“Lender”)
     WHEREAS Borrower and Lender entered into a loan agreement dated February 6,
2004 as amended by a first amendment to the loan agreement made as of June 30,
2005, a second amendment to the loan agreement made as of and with effect from
the 16th day of May, 2006 and a third amendment to the loan agreement made as of
and with effect from the 30th day of September, 2007 (collectively, the “Loan
Agreement”), pursuant to which certain credit facilities were established in
favour of Borrower;
     AND WHEREAS the parties hereto wish to amend certain terms and conditions
of the Loan Agreement as hereinafter set forth;
     NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the
covenants and agreements contained herein and for other good and valuable
consideration, the parties hereto agree to amend the Loan Agreement as provided
herein:

1.   General       In this Fourth Amendment to the Loan Agreement, unless
otherwise defined or the context otherwise requires, all capitalized terms shall
have the respective meanings specified in the Loan Agreement.   2.   To be Read
with Loan Agreement       Unless the context of this Fourth Amendment to the
Loan Agreement otherwise requires, the Loan Agreement and this Fourth Amendment
to the Loan Agreement shall be read together and shall have effect as if the
provisions of the Loan Agreement and this Fourth Amendment to the Loan Agreement
were contained in one agreement. The term “Agreement” when used in the Loan
Agreement means the Loan Agreement as amended by this Fourth Amendment to the
Loan Agreement, together with all amendments, supplements, restatements and
replacements thereto or therefore from time to time.



--------------------------------------------------------------------------------



 



-2-



3.   No Novations       Nothing in this Fourth Amendment to the Loan Agreement,
nor in the Loan Agreement when read together with this Fourth Amendment to the
Loan Agreement, shall constitute a novation, payment, re-advance or reduction or
termination in respect of any Obligations of Borrower.   4.   Amendments to the
Loan Agreement

  (a)   Section 1 of the Loan Agreement (Definitions), is hereby amended by
adding the following definition (in its alphabetical order):         “Cash and
Excess Availability” shall mean the US Dollar Amount as determined by Lender,
equal to the sum of: Excess Availability; cash; and, in Lender’s discretion,
highly liquid securities with a known market value.     (b)   Section 1.19 of
the Loan Agreement (Definitions — Cash Dominion Event), is hereby deleted in its
entirety and replaced with the following:         “1.19 “Cash Dominion Event”  
      “Cash Dominion Event” shall mean the occurrence and continuance of the
earlier of: (i) an Event of Default; (ii) Excess Availability falling below
$5,000,000; or (iii) Borrower failing to maintain, during a single fiscal
quarter, EBITDA as calculated and in accordance with Section 9.13 hereof.”    
(c)   Section 9.13 of the Loan Agreement (EBITDA), is hereby amended by deleting
“and in the case of the subsequent four fiscal quarters ending on December 31,
2007 only, not less than $15,000,000” after “$20,000,000” in the first sentence
of Section 9.13 and replacing it with “or, in the case of the four fiscal
quarters ending each of December 31, 2007, March 31, 2008, June 30, 2008 and
September 30, 2008, only, not less than $12,500,000”.     (d)   Section 9.14 of
the Loan Agreement (Excess Availability), is hereby amended by deleting the
reference to “$2,500,000” and replacing it with “$5,000,000”.     (e)   The
following new Section 9.23 is added to the Loan Agreement:         “9.23 “Cash
and Excess Availability Covenant”         Borrower shall, at all times, maintain
minimum Cash and Excess Availability, calculated monthly by Lender, of not less
than $15,000,000. The failure to comply with this Section 9.23 shall result in
an Event of Default under Section 10.1(a)(i).     (f)   Section 10.1(a)(i) of
the Loan Agreement (Events of Default and Remedies), is hereby amended by adding
the following phrase after the occurrence of the words



--------------------------------------------------------------------------------



 



-3-

      “of this Agreement” in the fourth line thereof “or fails to perform any of
the covenants contained in Section 9.23 of this Agreement”.

5.   Representations and Warranties       In order to induce Lender to enter
into this Fourth Amendment to the Loan Agreement, Borrower represents and
warrants to Lender the following, which representations and warranties shall
survive the execution and delivery hereof:

  (a)   all necessary action, corporate or otherwise, has been taken to
authorize the execution, delivery and performance of this Fourth Amendment to
the Loan Agreement by Borrower;     (b)   the Borrower has duly executed and
delivered this Fourth Amendment to the Loan Agreement;     (c)   this Fourth
Amendment to the Loan Agreement is a legal, valid and binding obligation of
Borrower, enforceable against it by Lender in accordance with its terms, except
to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization and other laws of general
application limited the enforcement of creditor’s rights generally and the fact
that the courts may deny the granting or enforcement of equitable remedies;    
(d)   the representations and warranties set forth in Section 8 of the Loan
Agreement, as amended by this Fourth Amendment to the Loan Agreement, continue
to be true and correct as of the date hereof; and     (e)   no Event of Default,
or event which, with the passage of time or giving of notice or both, would
constitute an Event of Default, exists.

6.   Amendment Fee       The Borrower shall pay to the Lender a one-time
amendment fee in the amount of US$100,000, which shall be fully earned as of and
payable upon the execution of this Fourth Amendment to the Loan Agreement.   7.
  Expenses       Borrower shall pay to the Lender on demand all reasonable fees
and expenses, including, without limitation, legal fees, incurred by Lender in
connection with the preparation, negotiation, completion, execution, delivery
and review of this Fourth Amendment to the Loan Agreement and all other
documents, registrations and instruments arising therefrom and/or executed in
connection therewith.   8.   Conditions Precedent       This Fourth Amendment to
the Loan Agreement shall not be effective until each of the following conditions
has been satisfied, or has been waived in writing (in whole or in part) by
Lender in its sole discretion. The execution of this Fourth Amendment to the



--------------------------------------------------------------------------------



 



-4-

    Loan Agreement by Lender shall constitute evidence of the satisfaction
and/or waiver of each of the following conditions by Lender:

  (a)   Lender has received, in form and substance satisfactory to Lender, an
original copy of this Fourth Amendment to the Loan Agreement duly executed and
delivered by Borrower.

9.   Continuance of the Loan Agreement and Security       The Loan Agreement, as
changed, altered, amended or modified by this Fourth Amendment to the Loan
Agreement, shall be and continue in full force and effect and is hereby
confirmed and the rights and obligations of all parties thereunder shall not be
affected or prejudiced in any manner except as specifically provided for herein.
It is agreed and confirmed that after giving effect to this Fourth Amendment to
the Loan Agreement, all security delivered by Borrower and/or any Obligor
secures the payment of all of the Obligations including, without limitation, the
obligations arising under the Loan Agreement, as amended by the terms of this
Fourth Amendment to the Loan Agreement.   10.   Counterparts & Facsimile      
This Fourth Amendment to the Loan Agreement may be executed in any number of
counterparts, by original or facsimile signature, each of which shall be deemed
an original and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.   11.   Governing Law       The
validity, interpretation and enforcement of this Fourth Amendment to the Loan
Agreement and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
laws of the Province of Ontario and the federal laws of Canada therein.

(Signature Page Follows)



--------------------------------------------------------------------------------



 



-5-

     IN WITNESS WHEREOF the parties hereto have executed this Fourth Amendment
to the Loan agreement as of and with effect from the day and year first above
written.

                      LENDER       BORROWER     WACHOVIA CAPITAL FINANCE      
IMAX CORPORATION     CORPORATION (CANADA)                
By:
  “Niall Hamilton”       By:   “Edward MacNeil”     “Robert D. Lister”    
 
                   
Title:
  Senior Vice President
 
      Title:   Sr Vice President     Exec Vice President
 
      Address:       Address:     141 Adelaide Street West, Suite 1500       110
East 59th Street     Toronto, Ontario M5H 3L5       New York, New York 10022    
Fax: (416) 364-6060       Fax: (212) 371-7584    



--------------------------------------------------------------------------------



 



-6-

Each of IMAX U.S.A. Inc., IMAX II U.S.A. Inc. and 1329507 Ontario Inc.
(collectively, the “Guarantors” and each a “Guarantor”) hereby acknowledges,
consents and confirms as follows:

  (a)   it has reviewed and understands the terms of this Fourth Amendment to
the Loan Agreement and consents to the amendment of the Loan Agreement as
contemplated herein;     (b)   its liability under the guarantee to which it is
a party dated February 6, 2004 (each hereinafter referred to as a “Guarantee”),
is affected by this Fourth Amendment to the Loan Agreement;     (c)   the
“Guaranteed Obligations” (as respectively defined in each Guarantee, as
applicable) shall extend to and include all of the obligations of the Borrower
under the Loan Agreement as amended by this Fourth Amendment to the Loan
Agreement;     (d)   each of the Guarantees shall continue in full force and
effect, enforceable against each of the Guarantors, as applicable, in accordance
with its terms; and     (e)   each of the security documents or instruments
creating a security interest, assignment, hypothec, lien, pledge or other charge
granted by the Guarantors to Lender together with all amendments, supplements,
restatements or replacements thereto or therefore from time to time remains in
full force and effect as at the date hereof, in respect of each of the
Guarantor’s obligations under the Loan Agreement, as amended by this Fourth
Amendment to the Loan Agreement.

     DATED as of and with effect from the 5th day of December, 2007.

                      IMAX U.S.A. INC.       IMAX II U.S.A. INC.      
By:
  “Edward MacNeil”     “Robert D. Lister”
 
      Per:   “Edward MacNeil”     “Robert D. Lister”
 
   
Name:
  Edward MacNeil     Robert D. Lister       Name:   Edward MacNeil     Robert D.
Lister    
 
                   
Title:
  Vice President     Vice President       Title:   Vice President     Vice
President    
 
                     
1329507 ONTARIO INC.
                 
By:
  “Edward MacNeil”     “Robert D. Lister”                
 
                   
Name:
  Edward MacNeil     Robert D. Lister                
 
                   
Title:
  Vice President     Vice President                
 
                   

